Citation Nr: 1620859	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-11 847	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for intervertebral disc syndrome, thoracolumbar spine, rated as 10 percent disabling prior to April 30, 2015; and rated as 20 percent disabling effective April 30, 2015.

2.  Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to October 2007; April 2011 to February 2012; and July 2013 to April 2015.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in October 2012; and a substantive appeal was received in April 2013.   

The Board notes that with respect to the Veteran's intervertebral disc syndrome, thoracolumbar spine, the RO rated it as 10 percent disabling in its June 2012 rating decision.  It issued a January 2016 rating decision in which it increased that rating to 20 percent effective April 30, 2015.  


FINDING OF FACT

On May 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal in a statement received by VA in May 2016 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


